IN THE UNITED STATES COURT OF APPEALS
                                           FOR THE FIFTH CIRCUIT


                                                               No. 99-31331
                                                            (Summary Calendar)


JOHNNY WADE HOWE,
Individually and on behalf of Courtney Howe,
                                                                                                                           Plaintiff-Appellant,


                                                                        versus


SCOTTSDALE INSURANCE CO; ET AL,
                                                                                                                                       Defendants,


                                                                        versus


BURT A. BOWERS,
                                                                                                                                           Appellee.



                                         Appeal from the United States District Court
                                            for the Western District of Louisiana
                                                    (96- CV- 450)
                                                       May 31, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

           Johnny Wade Howe, individually and on behalf of Courtney Howe (collectively “Howe”)

appeal the trial court’s ruling that the discharged attorney previously representing Howe was not

discharged for cause and apportioning the attorney’s fees as 30% to the discharged attorney, and 70%


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
to the attorneys perfecting the settlement. We agree with the district court’s assessment and

allocation, and affirm.

                                    FACTS AND PROCEEDINGS

       Burt A. Bowers was retained by Johnny Wade Howe in connection with injuries he received

in an aut omobile accident on October 27, 1995 in Caddo Parish, Louisiana. As a result of the

accident Howe suffered bodily injuries and property damage to his truck and to the lawn service

equipment he was carrying in his truck at the time of the accident. On November 5, 1995 Howe

signed a contingency fee contract with Bowers to represent him in his claim for damages arising out

of the accident. The contract provided for a 33 1/3 % contingency fee.

       Suit was originally filed in the First Judicial District Court in Caddo Parish, Louisiana, on

behalf of Johnny Wade Howe, individually and as administrator of the estate of his minor child,

Courtney Howe, against Gordon Ira Schlafman, General Motors Corporation and Scottsdale

Insurance Company. On February 28, 1996, the defendants removed the suit to the United States

District Court for the Western District of Louisiana.

       On June 26, 1997, Howe received a draft in the amount of $3,400 for payment of the damages

to his lawn equipment. He had already received payment from Allstate for the damages to his truck.



       During the course of Bowers' representation of Howe, Scottsdale Insurance Company offered

the policy limit of $100,000 to settle the case. The claim was not settled against Scottsdale because

General Motors wanted a release from Gordon Ira Schlafman, where General Motors would stipulate

that Mr. Schlafman was within the course and scope of his employment when his vehicle collided with

Howe’s. In December, 1997, General Motors offered an additional $20,000 making a total


                                                 2
settlement offer of $120,000.

       Bowers had advised Howe to seriously consider settlement if he received an offer where he

would clear $100,000. In preparing for trial, Bowers discovered that Howe had not filed tax returns

in the 1990s for his landscaping business. He mailed Howe a newspaper article emphasizing how

imperative it was for him to file his income tax returns for the 1990's and to make sure he accurately

reflected his income. He advised Howe that his wage claim would be difficult to pursue without

records in regards to income. Howe declined to see an accountant and psychologist as advised by

Bowers, and did not continue his treatment at the pain clinic at the LSU Medical Center.

       Bowers was in the process of associating attorney Francis M. Gowen, Jr., as additional

counsel in the case to help with expert witness fees when Howe became dissatisfied with Bower’s

representation and discharged him. Howe met with a law firm who referred him to attorney Roland

McKneely, who thereafter associated attorney Richard Snell. Howe signed a contingency fee

contract with McKneely and Snell providing for a 40% fee of all sums received.

       On January 12, 1999 the case was settled for the total sum of $250,000.00. It was agreed that

the total attorney’s fees payable by Howe is $100,000.00.

                                            DISCUSSION

       We consider whether Bowers was discharged without just cause and secondly, how attorney’s

fees should be divided between current and former counsel. We review the district court’s findings

of fact for clear error and its legal determinations de novo. Fed.R.Civ.P. 52 (a); See American River

Trans. Co. v. Kavo Kaliakia SS, 148 F.3d 446 (5th Cir. 1998).

       Contingent fee contracts between attorneys and their clients are authorized by statute and

recognized by the Louisiana Supreme Court. L.S.A.-R.S. 37:218; Saucier v. Hayes Dairy Products,


                                                  3
Inc., 373 So.2d 102 (La. 1978); O'Rourke v. Cairns, 95-3054 (La. 11/25/96) 683 So.2d 697. The

interpretation and application of such contracts, where contested by a litigant’s current and former

counsel seeking allocation of attorney’s fees, has been definitively addressed.

       In Saucier v. Hayes Dairy Products, Inc., supra a litigant discharged his first attorney without

just cause. Thereafter, the dismissed counsel intervened in his client’s lawsuit seeking to recover

attorney’s fees as provided by the contingent fee contract executed by the former client. When

subsequently engaged counsel settled the case, a dispute arose over the division of attorney’s fees and

competing contingent fee contracts. In ruling, the court pronounced the following standard:

       [T]he amount of the fee [is] to be det ermined according to the ethical contingency
       percentage to which the client contractually agreed in any of the contingency fee
       contracts which he executed. Further, that fee should in turn be allocated between or
       among the various attorneys involved in handling the claim in question, such fee
       apportionment to be on the basis of factors which are set for the in the Code of
       Professional Responsibility.

Saucier, 373 So.2d at 118. The "factors" referred to in the court's opinion are embodied in Rule 1.5

of the Rules of Professional Conduct. 1 The Louisiana Supreme Court in O’Rourke v. Cairns, 683

So.2d 697 (La. 1996) reviewed the methods of compensation for an attorney discharged with and

without cause, applying the Saucier factors.


       1
                Rule 1.5 provides the factors to be considered in determining a reasonable attorney’s fee:
               (1) The time and labor required, the novelty and difficulty of the questions involved, and
                   the skill requisite to perform the legal service properly;
               (2) The likelihood, if apparent to the client, that the acceptance of the particular
                   employment will preclude other employment by the lawyer;
               (3) The fee customarily charged in the locality for similar legal services;
               (4) The amount involved and the results obtained;
               (5) The time limitations imposed by the client or by the circumstances;
               (6) The nature and length of the professional relationship with the client;
               (7) The experience, reputation, and ability of the lawyer or lawyers performing the
                    services; and,
               (8) Whether the fee is fixed or contingent.


                                                      4
       Howe argues at length that Bowers’ representation of him was deficient. After a close

reading of the briefs and upon a review of the record, we disagree. Howe’s repeated conduct of

neglecting various duties to build his case frustrated his own representation. Moreover Howe

admitted that he never discussed his dissatisfaction with Bowers and that Bowers kept him informed

of what was going on in the case. Thus, we agree with the district court’s factual determination that

Bowers was discharged without cause.

       Howe had contingency arrangements with all attorneys involved, the highest of which was

40%. The parties agreed that the total attorney’s fee to be apportioned was $100,000.00. Applying

the Saucier factors to the case at bar, reveals that the district court, fashioned an appropriate and

reasonable distribution; allotting 70% to McKneely and Snell and 30% to Bowers.

                                       CONCLUSION

       We conclude that the district court correctly found Mr. Bowers was discharged without

cause. We further find that the district court correctly applied the law and appropriately distributed

attorney’s fees.

AFFIRMED.




                                                  5